Citation Nr: 0726235	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
right knee disability.

2.  Entitlement to a rating higher than 20 percent for 
internal derangement of the right knee from January 14, 2004, 
through December 26, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant/veteran and his wife



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to November 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.  In a July 2006 rating decision, the RO assigned 
staged ratings for the veteran's right knee disability.  
Specifically, a 20 percent rating was assigned for the period 
of January 14, 2004, through December 26, 2005, and a 30 
percent rating was assigned as of December 27, 2005.  In 
August 2006, the veteran expressed his satisfaction with the 
assignment of a 30 percent rating and specifically withdrew 
his appeal with respect to any request for an increased 
rating for a period other than from January 14, 2004, through 
December 26, 2005.  As such, the only issues before the Board 
are as set forth on the title page of this decision.

The veteran appeared and gave testimony before the 
undersigned Acting Veterans Law Judge in September 2006.  A 
copy of the transcript is of record.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate notice has been provided, and all relevant 
evidence necessary for an equitable disposition has been 
obtained, relevant to the increased rating claim adjudicated 
in this decision.  

2.  The veteran had extension limited to approximately 20 
degrees in his right knee from January 14, 2004, to December 
26, 2005.


CONCLUSION OF LAW

Criteria for a 30 percent rating for internal derangement of 
the right knee were met from January 14, 2004, to December 
26, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in February 2004, April 2004, March 2005, 
and December 2005 VA notified the veteran of the information 
and evidence needed to substantiate and complete his claim of 
entitlement to a higher rating for his right knee disability, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
Supplemental Statement of the Case was issued in July 2006, 
making all notices pre-decisional as per Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before a Decision Review 
Officer, along with his wife, in April 2005, and before the 
Board in September 2006.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, the merits of the veteran's claim will 
now be addressed.

Rating For Service-Connected Right Knee Disability
From January 14, 2004 to December 26, 2005

The veteran asserts that his right knee disability has 
consistently been at a level equivalent to a 30 percent 
disability rating.  Ratings are assigned for the veteran's 
right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5261, 
based on limitation of extension of the knee.  Specifically, 
a 20 percent rating is assigned from the date the veteran 
submitted his claim on January 14, 2004, until February 2, 
2004, when a 100 percent rating is assigned under 38 C.F.R. 
§ 4.30 as the veteran required surgical intervention on 
February 2, 2004.  The 100 percent rating was in effect until 
March 31, 2004, and the 20 percent rating was resumed as of 
April 1, 2004, until the veteran again required surgery on 
September 8, 2005.  A 100 percent rating was in effect under 
38 C.F.R. § 4.30 until October 31, 2005, and the 20 percent 
rating resumed from November 1, 2005, until a VA examination 
report dated December 27, 2005.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Under Diagnostic Code 5261, a 50 percent rating may be 
assigned if there is evidence of extension limited to 45 
degrees; a 40 percent rating if there is extension limited to 
30 degrees; a 30 percent rating if there is extension limited 
to 20 degrees; and, a 20 percent rating if there is evidence 
of extension limited to 15 degrees.  Under Diagnostic Code 
5260, also found at 38 C.F.R. § 4.71a, ratings are assigned 
based on limited flexion of the knee.  There must be evidence 
of flexion limited to 45 degrees in order for a compensable 
rating to be assigned.  Separate ratings for both limited 
flexion and limited extension are allowed if the objective 
evidence shows a compensable level of limited motion for both 
directions.  See VAOPGCPREC 9-2004.  

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence 
of knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 30 percent 
evaluation is assigned when the impairment is deemed to be 
severe due to recurrent subluxation or lateral instability.  
It is noted that knee impairments may also be evaluated based 
on dislocated or removed cartilage, nonunion and/or malunion 
of the tibia and fibula, or the presence of genu recurvatum.  
See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262 
and 5263.

The evidence reveals that the veteran submitted his request 
for an increased rating on January 14, 2004, and underwent 
arthroscopy on the right knee on February 2, 2004, due to 
painful motion in the knee and an inability to fully extend 
the knee.  Although there are no specific findings of the 
level of lost motion in the knee for the approximately twenty 
day period between the date of receipt of claim and the date 
of surgery, the Board acknowledges that the veteran's pain 
and limitation was so severe as to require surgical 
intervention.  The veteran's testimony is credible with 
respect to his inability to fully extend his knee prior to 
the February 2004 surgery.

The veteran participated in physical therapy following his 
February 2004 surgery, but remained unable to fully extend 
his right knee.  In April 2004, he was fit with a knee brace 
and, in May 2004, he had active range of motion from 10 to 95 
degrees, but with pain.  Magnetic resonance imaging showed 
strained anterior and posterior cruciate ligaments.

Upon VA examination in May 2004, the veteran was noted to 
have a slight to moderate limp; he lacked 25 degrees of full 
extension in the right knee and had 130 degrees of flexion.  
There was no gross instability of the ligaments, but slight 
atrophy of the right calf and quadriceps.  The examiner 
opined that the veteran experienced significant residuals 
from his surgery and a moderate functional impairment.

Treatment records dated in June 2004 show continued painful 
motion in the right knee with an inability to reach full 
extension by five to ten degrees.  At that time, the atrophy 
of the right quadriceps was described as severe.  In November 
2004, the veteran continued to have pain and a feeling of 
instability in the right knee.  It was noted that he had 
possible scarring of the posterior cruciate ligament.  In 
January 2005, the veteran complained of pain, instability, 
swelling and grinding in the right knee.  Although he had a 
full range of motion, he experienced a catch and a pop with 
pain at about 30 degrees from full extension in the right 
knee and was hypersensitive at the anterior scarring.  It was 
noted that the veteran's progress was impeded by neuroma 
pain.  In February 2005, the veteran was found to be 
ambulating with a slight limp notwithstanding an additional 
three weeks of physical therapy.

The veteran and his wife testified before a Decision Review 
Officer in April 2005 that the veteran had not experienced 
any real improvement since the February 2004 surgery.  The 
veteran's wife stated that the veteran's limp had gotten 
worse over the years and that the knee buckled often.  The 
veteran stated that he experienced pain, swelling and 
instability on a daily basis, that he wore a knee brace, and 
could no longer perform work in his regular profession 
because he could no longer climb ladders.  The veteran 
pointed out that he had not looked for work because he needed 
to stay home and take care of his children.

The veteran underwent another VA examination in May 2005 and 
was again found to have no varus-valgus instability in the 
knee.  Extension was -2 degrees and flexion was to 155 
degrees.  The veteran had complaints of pain and catching, 
but no locking.  He was diagnosed as having a soft tissue 
injury of the right knee with possible tears in the cruciate 
ligaments, but no gross instability.  The Board notes that 
the veteran has voiced dissatisfaction with this examination 
based on a limited physical examination and a perceived 
condescending tone of the examiner.

Treatment records show continued complaints of right knee 
pain and limited motion.  In September 2005, the veteran 
underwent a second arthroscopy with anterior synovectomy.  
Post-operative diagnosis was right knee anterior fibrosis and 
patellofemoral chondromalacia.  Physical therapy during 
convalescence was performed and upon VA examination in 
December 2005, the veteran had flexion to 80 degrees and 
extension was limited to 25 degrees.  Repetition did not 
further limit range of motion because of pain, fatigue, 
weakness, incoordination, or endurance, but the veteran was 
noted to walk with a decided limp with no brace or crutch.

Following a complete review of the evidence, the Board finds 
that the veteran has had consistent complaints of pain and 
limitation in the right knee since he filed his request for 
an increase in rating in January 2004.  Although there have 
been varying degrees of limited motion in the knee, the 
veteran has never been found to have flexion limited to 45 
degrees so as to allow for a compensable rating under 
Diagnostic Code 5260.  Additionally, there are no objective 
findings of instability to allow for a rating under 
Diagnostic Code 5257 notwithstanding the testimony of the 
veteran and his wife that the right knee gives way.  

What has been present throughout this appeal is painful and 
limited extension ranging from 2 degrees less than normal to 
25 degrees from what is considered full extension.  During 
the period in question, the veteran underwent two surgeries 
on the right knee due to severe pain and limitation.  

The Board points out that VA will handle cases affected by 
change in medical findings or diagnosis so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  See 38 C.F.R. § 3.344(a).  
Additionally, it is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.  Thus, when considering 
that the veteran's symptomatology has been essentially 
consistent since his request for an increase in January 2004 
through the present and that he was assigned the higher 
rating of 30 percent as of December 27, 2005, the date of a 
VA examination and not the date of any particular change in 
circumstances with respect to the knee, the Board finds that 
the assignment of the more favorable 30 percent evaluation 
should be assigned from January 14, 2004, to the present.  
Accordingly, the veteran's request for assignment of a 30 
percent rating from January 14, 2004, to December 26, 2005, 
is granted.

A rating higher than 30 percent is not for assignment on a 
schedular basis as the evidence does not show that the 
veteran's right knee extension was limited to 30 degrees 
during the time period in question.  The VA schedule of 
ratings will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected right knee disability and he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his knee disability and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by pain and 
limited knee extension has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 30 percent evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran for the period in 
question and a higher rating is not warranted on an 
extraschedular basis.

ORDER

A 30 percent rating for right knee disability is granted for 
the period of January 14, 2004, to December 26, 2005, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

The veteran asserts that he developed a low back disability 
as a result of walking with a limp due to his service-
connected right knee disability.  He testified before the 
Board in September 2006 that all of his private and VA 
treating medical professionals have advised him that his back 
pain is due to his right knee.  Although the veteran 
requested that the record be held open for thirty days in 
order to submit additional medical evidence, he did not 
submit any additional evidence.

The record reveals that the veteran first complained of back 
pain in 2004 associated with a lifting injury; however, a 
physical therapy note dated in November 2004 includes the 
notation that the right knee dysfunction will lead to further 
right lower extremity atrophy, gait disturbance and low back 
pain if not resolved and that additional physical therapy 
would be aimed at "minimizing these secondary effects."  
Although the veteran has undergone several VA examinations to 
determine the nature and etiology of his low back complaints, 
there has been no mention of this treatment note nor any 
rationale given for a negative opinion other than to say that 
the right knee has reasonable function.  See May 2005 VA 
examination report.  

In an effort to fully assist this veteran in developing his 
claim, the Board finds that another physical examination and 
medical opinion is necessary under to 38 C.F.R. § 3.159(c)(4) 
as the evidence suggests that a physical therapist considered 
the low back disability to be secondary to the right knee 
disability.  As such, this matter must be remanded for 
further development of the medical record.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide a release 
for the private treatment records of Dr. 
Eizenberg, who he identified as the 
orthopedist he was seeing in September 2006.  
All such available records should be 
associated with the claims folder.  If any 
such records are not available, that fact, 
should be noted in the claims folder.  

2.  Obtain all records of low back treatment 
received by the veteran at the Southeast VA 
Clinic in Phoenix and the VA Medical Center in 
Phoenix since May 2006.  

3.  After all treatment records have been 
obtained, schedule the veteran for an 
examination with an orthopedist to determine 
the etiology of current low back complaints.  
Provide the claims folder to the examiner and 
request that he/she specifically comment on 
(a) the veteran's reports of a back injury due 
to lifting furniture in 2003/2004, and (b) the 
physical therapy note in November 2004 that 
low back pain was a secondary effect of right 
knee disability.  The examiner should perform 
all necessary testing and render all 
appropriate diagnoses.  For each diagnosed 
back disability, the examiner should state 
whether it is at least as likely as not (50 
percent probability) that the disability was 
caused by service or was caused, or aggravated 
by, the veteran's service-connected right knee 
disability.  All opinions expressed must be 
supported by complete rationale.

4.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


